Citation Nr: 1755743	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-17 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to an initial compensable rating for shin splints/stress fracture, right lower extremity.

3.  Entitlement to an initial compensable rating for shin splints/stress fracture, left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

5.  Entitlement to an initial rating in excess of 10 percent for lumbar strain (claimed as low back pain).

6.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Timothy T. Flynn, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his parents, his sister, and C.P.


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from January 2005 to August 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2012 rating decision, the RO increased the initial 30 percent rating for PTSD to 50 percent effective August 21, 2010.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

At the April 2017 Board hearing, the Veteran contended that he has TBI due to the multiple IED (improvised explosive devices) hits that he experienced while performing his in-service duties that included driving vehicles; he also contended that his TBI may have been misdiagnosed as ADD.  See Board hearing transcript at 34.  The Board notes that the Veteran's DD Form 214 shows that he received the Combat Infantryman Badge for his service in Iraq and that his military occupation specialty of infantryman included duties as a driver and mechanic of wheeled vehicles, which is consistent with the duties detailed at the Board hearing.  Additionally, the Veteran's service treatment records (STRs) show that he complained of head injury and headaches.  While VA afforded the Veteran an examination in January 2011, the Board finds that a new VA examination is warranted in order to address the Veteran's contentions and to consider any relevant records that the Board is requesting, as discussed below.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the five increased rating claims (bilateral shin splints, IBS, lumbar strain/back disability, and PTSD), the Veteran indicated at the Board hearing that each of these disabilities had worsened since the last VA examinations.  Therefore, the Board finds that he should be afforded VA examinations to determine the current severity of each of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Specifically regarding the back disability, the Veteran testified that he experiences shooting pains in his legs, and thus, the VA examiner should address any associated radiculopathy.  Additionally, because the last VA examination in December 2010 mentioned flare-ups, the new examination may require additional information regarding flare-ups of the back disability.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Furthermore, the back should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

At the Board hearing, the Veteran indicated that he sought private treatment for his service-connected disabilities from Dr. Tirzo and Dr. Chan, and thus, records of such treatment should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Ongoing VA medical records should also be requested.

Regard the TDIU issue, the Veteran's parents both testified at the Board hearing that the Veteran could not work for other people because of his service-connected PTSD symptoms, which has included threatening to kill others and himself, and that he would not be able to work but for his parents buying a business for the Veteran.  Thus, the Board finds that the record reasonably raises a claim for a TDIU as part and parcel of the Veteran's increased rating claims involving his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Such issue is inextricably intertwined the increased rating claims that the Board is remanding, and thus, the TDIU issue must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for any of his service-connected disabilities.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  Specifically, request records from Dr. Tirzo and Dr. Chan.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner, with sufficient expertise to determine the nature and etiology of any currently present TBI.

Based on the examination results and a review of the record, the examiner should indicate if the Veteran has a current TBI diagnosis.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contentions that he has a current TBI, which may have been misdiagnosed as a psychiatric disorder, that is related to multiple in-service IED hits during combat service and the STRs noting complaints of head injury and headaches.

4.  Also, schedule the Veteran for a VA examination to assess the severity of the service-connected low back disability.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

The examiner is asked to list any symptoms and functional impact that the Veteran experiences during any flare-ups of his back disability and consider these reports when assessing his function during any such flare-up.

If this information or an estimate cannot be provided, then the examiner should explain why.

5.  Also, schedule the Veteran for VA examinations to assess the severity of his service-connected bilateral shin splints/stress fractures, IBS, and PTSD.

6.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal, including the TDIU issue.  If any benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

